COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00130-CV


SUN PURCELL                                                      APPELLANT

                                      V.

RONALD K. PURCELL AND MAX                                        APPELLEES
BISHOP


                                   ----------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Sun Purcell attempts to appeal from the trial court’s order

granting Appellee Max Bishop’s motion for summary judgment. On April 11,

2011, we notified Appellant that we were concerned that we lacked jurisdiction

over the appeal because the summary judgment, which disposes of only one of

two defendants, appears to be neither a final judgment nor an appealable


      1
      See Tex. R. App. P. 47.4.
interlocutory order.2 We stated that this appeal was subject to dismissal absent a

response by April 21, 2011, showing grounds for continuing the appeal.

Appellant’s response does not show grounds for continuing the appeal.

Accordingly, because the summary judgment is neither a final judgment nor an

appealable interlocutory order, we dismiss this appeal for want of jurisdiction.3



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 12, 2011




      2
       See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192–93, 195 (Tex.
2001); see also Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (Vernon 2008).
      3
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                         2